May 13, 2011


Mr. Robert Ruotolo
Busch Ruotolo & Simpson, L.L.P.
100 Crescent Court, Suite 250
Dallas, TX 75201
Ms. Janette Johnson
Janette Johnson & Associates
2601 Welborn Street
Dallas, TX 75219

RE:   Case Number:  08-0613
      Court of Appeals Number:  05-07-00340-CV
      Trial Court Number:  04-12807-H

Style:      NAFTA TRADERS, INC.
      v.
      MARGARET A. QUINN

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |
|   |Mr. Roger Townsend|